Banke, Judge.
The defendant was indicted for murder, armed robbery, and burglary. Appointed counsel filed numerous pre-trial motions with resultant hearings. The trial on the three offenses lasted approximately a week. Thereafter, *26counsel moved for an order of payment of attorney fees in the sum of $9,114.50, which included out-of-pocket expenses and charges for fees paid to other attorneys in counsel’s law firm who assisted in the preparation and trial of the case. After a hearing on the motion, the trial judge entered an order awarding attorney fees in the amount of $1,075. On appeal, counsel contends in substance that this sum is unreasonably low. Held:
Submitted June 5, 1978
Decided July 14, 1978
Rehearing denied July 31, 1978
G. L. Dickens, Jr., for appellant.
Joseph H. Briley, District Attorney, for appellee.
The Baldwin Superior Court rule pertaining to representation of indigent défendants, promulgated January 2, 1975, provides for compensation on a maximum flat-fee basis by category of crime and manner nf disposition. The rule also authorizes the trial judge to approve compensation in addition to the fee schedule where there is protracted representation due to extraordinary circumstances. This rule appears to be consistent with the Georgia Criminal Justice Act codified in Code Ann. Ch. 27-32.
The trial judge authorized payment of attorney fees and out-of-pocket expenses consistent with the rule; however, the record does not indicate that he considered the question of whether this case involved protracted representation due to extraordinary circumstances.
The case is accordingly remanded for a determination by the trial court as to whether or not defense counsel’s representation in the case was protracted due to extraordinary circumstances. If a finding is made that it was not, it stands affirmed. If it is determined that the representation was protracted, the attorney fees should be adjusted in a reasonable manner.

Judgment vacated and remanded with direction.


Deen, P. J., and Smith, J., concur.